Citation Nr: 1735905	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral shin disabilities.

2. Entitlement to service connection for a left ankle and arch disability.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from September 1997 to September 2000 and March 2001 to March 2004, as well as a period of active duty for training in the United States Army Reserves from July 1996 to November 1996.  The Veteran also served in unspecified types of service in the Army National Guard and as a reserve of the Army from April 2006 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


REMAND

I. Bilateral Shin Disabilities

Although further delay is regrettable, the Board finds remand warranted for a new medical etiology opinion for the Veteran's bilateral shin disabilities.  

In November 2016, a VA examiner provided negative etiology opinions for both left and right shin disabilities; however, in doing so, the examiner improperly, solely relied on the lack of in-service documentation of any shin disabilities.  See November 2016 VA examination report ("[T]here are no in service medical records supporting the claimant['s] history and no documentation of evaluation, treatment, or imagining" for the shins while in service.); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  The examiner failed to consider the Veteran's statements that he sustained injuries to his shins from running in company formations when he was in active duty during his period of service from September 1997 to September 2007.  July 2008 Veteran's Statement.  

The Veteran is competent to establish the presence of observable symptomatology and when they began to occur, and there is no evidence these statements are not credible, particularly as they have been consistent with his other statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, remand is necessary to obtain new etiology opinions for the left and right shin disabilities that also take into account the Veteran's lay statements, specifically that he sustained injuries to his shins from running in company formations when he was in active duty during his period of service from September 1997 to September 2007 (July 2008 Veteran's Statement).  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, the Board notes that the November 2016 VA examiner used the wrong standard to draw his conclusions.  In his opinions, the examiner concluded, in part: "the present record does not meet the VA criterion for supporting a greater than 50% likel[ihood] of condition related to military service."  November 2016 Left Shin Disability Benefits Questionnaire, p. 4.  However, as directed in the Board's October 2015 remand, the proper standard the examiner should have used is not whether there is "a greater than 50%" probability that the disability had its onset during service or is otherwise related to active service, but whether that probability is "50% or greater."  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  On remand, the RO should ensure that the new opinion utilizes the correct standard pursuant to the remand directives below.


II. Left Ankle and Arch Disability

The Board also finds that the left ankle and arch disability claim must be remanded to obtain outstanding records and a new medical nexus opinion.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records); Barr, 21 Vet. App. at 303.  

The Veteran contends that he hurt his ankle and arch in September 2007, which was during his period of service in the Army National Guard and as a reserve of the Army from April 2006 to April 2008.  The Veteran is competent to establish the presence of observable symptomatology and when they began to occur, and there is no evidence these statements are not credible, particularly as they have been consistent with his other statements.  See Layno, 6 Vet. App. at 469.

However, a DD Form 214 for this period has not been associated with the record and there is otherwise no information regarding the dates the Veteran served in active duty, ACDUTRA, or INACDUTRA, during this April 2006 to April 2008 period.  While the Board acknowledges that a June 25, 2013 Formal Finding on the unavailability of a line of duty report for September 8, 2007 was entered, there is no such formal finding on the unavailability of records with information pertaining to the Veteran's type of service (i.e., active duty, ACDUTRA, or INACDUTRA) in the Army National Guard and as a reserve of the Army from April 2006 to April 2008.  Therefore, additional development for these records is necessary.

Moreover, the November 2016 etiology opinion for this claim is inadequate because it is improperly based solely on the lack of in-service documentation of any in service injury or treatment records relevant to the claim.  See Buchanan, 451 F.3d at 1337 (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  Therefore, after the above development of this claim, a new etiology opinion that also takes into account the Veteran's abovementioned lay statements must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. For the bilateral shin disability claims, provide the entire claims file (including this Remand decision) to a new VA examiner and obtain new etiology opinions for the bilateral shin disability claims.  If the examiner(s) determines that an opinion(s) may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination(s).

With respect to the shin disability claims, the VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current bilateral shin splits had its onset in or is otherwise related to the Veteran's active military service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In providing a response, the examiner is specifically instructed to consider the Veteran's lay statements, specifically that he sustained shin splints from running in company formations while on active duty from September 1997 to September 2007 (July 2008 Veteran's Statement).  The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation or treatment for any shin-related injuries.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. For the left ankle and arch disability claim, obtain and associate with the claims file any of the Veteran's outstanding records for his service in the Army National Guard and as a reserve of the Army from April 2006 to April 2008, specifically to include records or information pertaining to his dates of active duty, ACDUTRA, or INACDUTRA, for this period.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If it is determined that such records do not exist, render a formal finding of unavailability.

3. Once step 2 is completed, provide the entire claims file (including this Remand decision) to a new VA examiner and obtain new etiology opinions for the left ankle and arch disability claim.  If the examiner(s) determines that an opinion(s) may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination(s).

With respect to the left ankle and arch disability claim, the VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current left ankle and arch disabilities had their onset in or is otherwise related to the Veteran's service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In providing a response, the examiner is specifically instructed to consider the Veteran's lay statements, specifically that he rolled his left ankle multiple times while doing exercises in September 2007 (July 2008 Veteran's Statement).  The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation or treatment for any shin-related injuries.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


